DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 1/15/21.
Note that MPEP 2256 and 2656 indicate that degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information.
Particularly the Examiner notes that most of the cited documents are drawn to features not particularly relevant to the memory operations of the instant Application. Since the IDS is correct in form, the information therein has been considered as stated above. However, the Examiner requests that if Applicant has knowledge that any of the cited references are particularly relevant to the instant claims that Applicant please point to these references.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: while the prior art teaches the use of a backup power source to enable transfer of data from one memory to another (see Lee, paragraph 0085) and the storage of wheel turn data in a memory device (see Lou, paragraph 0006), the prior art fails to teach or reasonably disclose all the features of the claim in combination including: an EEPROM memory block detached from the main memory controller and the memory matrix; one or more EEPROM programming switches; a first switch coupled between said charge pump and said EEPROM programming switches; and a digital controller coupled to said first switch, said EEPROM programming switches and to said EEPROM wherein, in response to a loss of power to the turns count register, the digital controller places the first switch in a closed position such that said charge pump provides a signal which keeps the EEPROM programming switches biased for a period of time sufficient for data in the turns count register to be stored in a said detached EEPROM memory block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824